         Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    NATALIIA HOLOVCHAK, et al.,                                  CIVIL ACTION

         Plaintiffs,
                                                                 NO. 20-210-KSM
         v.

    KENNETH T. CUCCINELLI, et al.,

         Defendants.


                                          MEMORANDUM

MARSTON, J.                                                                      August 6, 2020

        Plaintiffs Nataliia Holovchak, Karan Kaushnik, Bernard Uchoa Cavalcanti Vasoncelos,

Plinio Rodrigues Calenzo, Prahlad Purohit, Sanjiv Agarwal, and Kanishka Malik sued

Defendants Kenneth Cuccinelli and Sarah Kendall in their official capacities with the United

States Citizenship and Immigration Services (“USCIS”),1 alleging that USCIS violated the

Administrative Procedure Act (“APA”), 5 U.S.C. § 706, by unreasonably delaying adjudication

of Plaintiffs’ Form I-526 immigrant visa petitions. (Doc. No. 12.) Holovchak also asserts a

claim against Defendant Director of the National Visa Center (“NVC”), alleging that NVC

unreasonably delayed in issuing a fee bill to her and processing her approved Form I-526

petition. (Id. at pp. 27–28.)

        Defendants filed a Motion to Sever, Transfer, or Dismiss, in which they argued that: (1)

Holovchak’s claim should be severed because her I-526 petition has already been approved,

while the other six Plaintiffs’ petitions have not been, such that Holvochak’s claim centers on the


1
 Cuccinelli is the Senior Official Performing the Duties of the Director of USCIS, and Kendall is the
Chief of the Immigrant Investor Program Office within USCIS. (Doc. No. 12 at ¶¶ 8–9.)
         Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 2 of 10




post-petition process and is distinct; (2) Holovchak’s claim should be dismissed as moot because

her petition was forwarded to the Department of State and NVC sent her a fee bill; (3) Agarwal,

Kaushik, and Vasconcelo’s claims should be dismissed as moot because USCIS issued each of

them a Request for Evidence (“RFE”); (4) in the alternative, Agarwal, Kaushik, and

Vasconcelo’s claims should be severed because each received an RFE based on different factors

and eligibility criteria; (5) venue should be transferred to the District for the District of Columbia

for the remaining Plaintiffs’ claims (Calenzo, Purohit, and Malik), pursuant to 28 U.S.C. §

1404(a),2 because there is no connection between those petitioners, their claims, and the Eastern

District of Pennsylvania; and (6) in the alternative, if venue is not transferred, the remaining

Plaintiffs’ claims should be dismissed under Federal Rule of Civil Procedure 12(b)(6) because

Plaintiffs fail to state a claim under the APA. (Doc. No. 19.)

        In response, Plaintiffs agree that Holovchak and Vasconcelo’s claims are moot and

should be dismissed because Holovchak received a fee bill and Defendants approved

Vasconcelo’s Form I-526. (Doc. No. 21 at p. 1.) And because Holovchak’s is moot (and

Holovchak is the only Plaintiff to assert a claim against NVC), Plaintiffs also concede that NVC

should be dismissed as a defendant. Accordingly, we dismiss Holovchak and Vasconcelo’s

claims and NVC as a defendant.

        As to Defendants’ other arguments, Plaintiffs contend that even though Agarwal and



2
 Although Defendants move to transfer venue solely under Section 1404(a), Defendants also argue
elsewhere within their motion that venue is improper in the Eastern District. Compare Doc. No. 19 at pp.
20–21 (arguing that Plaintiffs’ claims should be transferred to the District of Columbia pursuant to §
1404(a)) with id. at p. 9 (setting forth the venue statute applicable to federal defendants and labeling the
section as “Improper Venue”) and id. at p. 10 (“Defendants file this motion to . . . transfer the remaining
claims for improper venue.”). But if venue were in fact improper in this District, 28 U.S.C. § 1406—not
§ 1404(a)—would apply. Given the Court’s analysis herein, venue is proper in the Eastern District and §
1404(a) governs the determination of whether the case should be transferred.



                                                     2
            Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 3 of 10




Kaushik received RFEs, their claims are not moot because an RFE is not a final decision on their

Forms I-526. (Id. at p. 2.) Plaintiffs also argue that Agarwal and Kaushik’s claims should not be

severed because Defendants are seeking to defend the delays as a whole, rather than defending

based on individualized facts. (Id. at pp. 17–18.) Further, Plaintiffs oppose Defendants’

assertion that any remaining Plaintiffs’ claims should be dismissed under Rule 12(b)(6), arguing

first, that Defendants have deprived the Court of a factual record (which they assert is necessary

to decide the motion to dismiss)3 and second, that the factual allegations in the Amended

Complaint suffice to state an unreasonable delay claim under the APA. (Id. at pp. 3–17.)

          With respect to transfer of venue, Plaintiffs agree with Defendants that any remaining

claims (to the extent they are not first severed or dismissed) should be transferred to the District

of Columbia. In their briefs, both Plaintiffs and Defendants make clear that transfer should occur

only after the Court decides the remainder of the motion.4 For the reasons discussed below, we

decline the parties’ invitation to do so and will exercise our discretion to transfer the entirety of

the case (with the exception of Holovchak and Vasconcelo’s claims, which both parties agree are

moot) to the District of Columbia.

                                                      I.

          28 U.S.C. § 1391(e) governs venue for claims, like those here, brought against the United

States itself, any agency of the United States, or officers or employees of the United States or its

agencies who are acting in their official capacities. See 28 U.S.C. § 1391(e). Under § 1391(e),


3
    Plaintiffs have separately filed a Motion to Expedite Discovery. (Doc. No. 15.)
4
  The Court held a telephonic status conference with counsel for both parties on July 27, 2020. On the
call, Defendants changed their position and stated that they defer to the Court in terms of whether the case
should be transferred in its entirety as an initial matter or whether the Rule 12(b)(6) motion and mootness
and severance arguments need to be decided first. Plaintiffs’ counsel emphasized that they responded to
Defendants’ motion as it originally stood (i.e., seeking a decision on the viability of the claims before
transfer) but admitted that this Court has discretion as to whether to transfer the case first.


                                                      3
         Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 4 of 10




venue is proper in any judicial district in which (a) a defendant in the action resides, (b) a

substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated, or (c) the plaintiff resides if no real

property is involved in the action. Id.

        “Even if a case is properly venued, however, it need not necessarily remain there.”

Aishat v. U.S. Dep’t of Homeland Sec., 288 F. Supp. 3d 261, 266 (D.D.C. 2018); see also Atl.

Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W. Dist. of Tex., 571 U.S. 49, 59 (2013) (“§ 1404(a)

does not condition transfer on the initial forum’s being wrong . . . [I]t permits transfer to any

district where venue is also proper (i.e., ‘where [the case] might have been brought’) or to any

other district to which the parties have agreed.”). 28 U.S.C. § 1404(a) governs transfer where

“both the original and the requested venue are proper.” Jumara v. State Farm Ins. Co., 55 F.3d

873, 878 (3d Cir. 1995); accord Cote v. U.S. Silica Co., Civil Action No. 18-0835, 2018 WL

3032866, at *1 (E.D. Pa. June 19, 2018) (“Analysis of a request for transfer under § 1404(a)

generally has two components. First, both the original venue and the requested venue must be

proper.”). Under § 1404(a), a district court may for the convenience of the parties and witnesses

and in the interest of justice “transfer any civil action to any other district or division where it

may have been brought or to any district or division to which all parties have consented.” See 28

U.S.C. § 1404(a). “Section 1404(a) is intended to place discretion in the district court to

adjudicate motions for transfer according to an ‘individualized, case-by-case consideration of

convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting

Van Dusen v. Barrack, 376 U.S. 612, 622 (1964)).

        In contrast, § 1406 “applies where the original venue is improper[.]” Jumara, 55 F.3d at

878. Under § 1406(a), the court may either dismiss the action or “if it be in the interest of




                                                    4
           Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 5 of 10




justice, transfer such case to any district or division in which it could have been brought.” 28

U.S.C. § 1406(a).

        Therefore, as a threshold matter, to determine whether transfer is appropriate under

§ 1404(a), we must first consider whether the original and requested venues are proper under §

1391(e).

                                                   II.

        The crux of Defendants’ transfer argument is that Holovchak, who resides in Huntingdon

Valley, Pennsylvania (Doc. No. 12 at ¶ 1), is the only Plaintiff with a connection to the Eastern

District,5 and once her claim is dismissed as moot, there will be no nexus between this District

and Plaintiffs or their claims. (Doc. No. 19.)

        To that end, the mootness and pending dismissal of Holovchak’s claim appears to form

the basis for Defendants’ contention that venue is improper in this District. (See Doc. No. 19 at

pp. 9–10.) But Defendants are mistaken. “[V]enue is determined at the outset of the litigation

and is not affected by a subsequent change in parties.” Exxon Corp v. FTC, 588 F.2d 895, 899

(3d Cir. 1978), overruling recognized on other grounds, 751 F.3d 129 (3d Cir. 2014) (emphasis

added); see also Lawman Armor Corp. v. Winner Int’l, LLC, No. CIV.A. 02-4595, 2003 WL

22902808, at *4 (E.D. Pa. Dec. 10, 2003) (“The district in which proper venue lies is determined

at the time the complaint is filed.” (internal quotation marks and citations omitted)); Zaretsky v.

Gemological Inst. of Am., Inc., Civil Case No. 13-3807 (FSH)(JBC), 2014 WL 683983, at *2

(D.N.J. Feb. 20, 2014); Kerik v. Tacopina, Civil Case No. 14-488 (FSH), 2014 WL 1340038, at

*6 n.9 (D.N.J. Apr. 3, 2014) (“It is of no moment that [one of the parties] is no longer part of this


5
 Calenzo resides in Brazil; Purohit resides in Fremont, California; Malik resides in Brooklyn, New York,
Agarwal resides in Canada; Kaushik resides in Seattle, Washington, and Vasconcelos resides in Orlando,
Florida. (Doc. No. 12 at ¶¶ 2–7.)



                                                   5
           Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 6 of 10




matter for purposes of analyzing venue.”); White v. Wexford Health Sources, Inc., Nos. 2:09-cv-

00161, 2:09-cv-00162, 2012 WL 3913956, at *1 (N.D. Miss. Sept. 7, 2012) (“Venue is

determined at the outset of litigation and is not affected by subsequent events.”).

        For example, in A.J. Taft Coal Co., Inc. v. Barnhart, the court determined that venue was

proper under § 1391(e), even though the plaintiffs who resided in that district (and formed the

basis for venue being proper in that district) had been dismissed from the case. 291 F. Supp. 2d

1290, 1303 (N.D. Ala. 2003). Ninety-eight plaintiffs initially brought the action in the Northern

District of Alabama, and “only two of those companies were incorporated in Alabama at the time

of filing and had a justiciable claim.” Id. at 1302. The claims of those two Alabama plaintiffs

“became moot as the lawsuit progressed.” Id. at 1304. Nonetheless, the court held that venue

was proper because at least one plaintiff resided in Alabama and had a justiciable claim when the

complaint was first filed. Id. at 1303. In so ruling, the court emphasized that “venue is

determined at the time of filing, not later in the case after parties have been dismissed.” Id. The

court also examined the standing and mootness doctrines, id. at 1303–06, and explained that

“even if the claims of the two Alabama plaintiffs became moot during the course of the

litigation, those plaintiffs had standing to bring the lawsuit initially,” making venue proper, id. at

1303.

        Thus, it is neither here nor there that Holovchak’s claim became moot as this matter

evolved. Instead, the relevant inquiry is: Was venue proper when Plaintiffs initially filed their

complaint? As Holovchak resides in Huntingdon, Pennsylvania, we find that venue was proper

at the outset because § 1391(e) provides that venue is proper in any district in which any plaintiff

resides.




                                                  6
         Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 7 of 10




        However, as both parties recognize, venue is also proper in the District of Columbia. This

is so because Defendants reside in the District of Columbia. See 28 U.S.C. § 1391(e) (venue is

proper in any judicial district in which (a) a defendant in the action resides, [or] (b) a substantial

part of the events or omissions giving rise to the claim occurred”); see also Adams, Nash &

Haskell, Inc. v. United States, Civil Action No. 2:19-cv-03529, 2020 WL 1305620, at *2 (D.N.J.

Mar. 19, 2020) (“For purposes of § 1391(e)(1)(A), the United States and its agencies reside in

Washington, D.C.”); Bourdon v. U.S. Dep’t of Homeland Sec., 235 F. Supp. 3d 298, 304 (D.D.C.

2017) (“With respect to the first basis for venue, the residence of an official defendant is

determined on the basis of the official residence of the federal officer or agency. The official

residences of a number of Defendants in this action . . . [including] USCIS, and the Director of

the USCIS—are all within the District of Columbia.”). Moreover, as Defendants argue, a

substantial part of the events or omissions giving rise to the claims occurred in that District since

the adjudicators and relevant records are located in the District. (Doc. No. 19 at p. 21.)

                                                  III.

        Having made the threshold determination under § 1404(a) that venue is proper in both

forums, the Court now considers the Jumara private and public interest factors to determine

whether transfer to the District of Columbia under § 1404(a) is appropriate in this case. See

Jumara, 55 F.3d at 879; see also White v. ABCO Eng’g Corp., 199 F.3d 140, 142 (3d Cir. 1999)

(requiring a case specific determination that transfer is proper even when transfer has been

stipulated to by all the parties in the case).

        In Jumara, the Third Circuit explained that the private interests include: (1) the

“plaintiff’s forum preference as manifested in the original choice”; (2) the defendant’s forum

preference; (3) “whether the claim arose elsewhere”; (4) “the convenience of the parties as




                                                   7
         Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 8 of 10




indicated by their relative physical and financial condition”; (5) “the convenience of the

witnesses—but only to the extent that the witnesses may actually be unavailable for trial in one

of the fora”; and (6) “the location of books and records (similarly to the extent that the files could

not be produced in the alternative forum).” Id. The public interest factors include: (1) “the

enforceability of the judgment”; (2) “practical considerations that could make the trial easy,

expeditious, or inexpensive”; (3) “the relative administrative difficulty in the two fora resulting

from court congestion”; (4) “the local interest in deciding local controversies at home”; (5) “the

public policies of the fora”; and (6) “the familiarity of the trial judge with the applicable state

law in diversity cases.” Id.

        We first address the private interest factors in turn. Plaintiffs originally filed this action

the Eastern District but agree that the matter should ultimately be transferred to the District of

Columbia. (See Doc. No. 21 at p. 1.) Defendants’ stated preference is the District of Columbia.

(Doc. No. 19 at p. 8.) With respect to the third factor, as Defendants note, “for the petitions still

at issue in this case, the claims arose in the district for the District of Columbia where relevant

records and adjudicators are located.” (Id. at p. 21.) We find that all three of these factors weigh

in favor of transfer.

        Neither party addresses the convenience factor, though it likely weighs in favor of

transfer because the relevant adjudicators are located in the District of Columbia. As for the fifth

factor, the Court observes that neither party represents that it intends to call non-party witnesses

(indeed, in Defendants’ view, concerns about witnesses are irrelevant because an APA case is

“limited to consideration of an administrative record” (Id.)), and “the convenience of non-party

witnesses is the main focus of this Jumara factor.” See Palagano v. NVIDIA Corp., Civil Action

No. 15-1248, 2015 WL 5025469, at *6 (E.D. Pa. Aug. 15, 2015). Accordingly, this factor is




                                                   8
         Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 9 of 10




neutral. Defendants argue that the relevant records are located in the District of Columbia,

though the Court notes that the location of books and records factor is “limited to the extent that

files could not be produced in the alternative forum,” and neither party makes such a claim. See

Jumara, 55 F.3d at 879; Doc. Nos. 6-2, 10. As a result, the Court finds this factor has a neutral

effect as well.

        As to the public interest factors, there is no likelihood of an enforcement problem in

either fora, nor any clear difference in policy preferences for the two locales. In terms of

practical considerations, this factor likely weighs in favor of transfer, as there is no nexus

between the Plaintiffs, their claims, or the Eastern District, no Plaintiff resides in the District, and

the adjudicators are located within the District of Columbia.6 The most recent National Judicial

Caseload Profile indicates that there are 8,422 pending cases in the Eastern District (about 406

cases per Judge), and 4,605 pending cases in the District of Columbia (about 355 cases per

Judge). See U.S. Dist. Cts. Nat. Judicial Caseload Profile (Mar. 31, 2020), available at

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2020.pdf.

Because the Eastern District is slightly more congested than the District of Columbia, this factor

weighs in favor of transfer. The Eastern District’s interest in the case is limited, given that none

of the alleged events at issue transpired in the District, nor are any of the remaining Plaintiffs

Pennsylvania residents. The District of Columbia’s interest in adjudicating the case is stronger,

since the agency and its officials are located in the District. Finally, with respect to familiarity


6
  During our July 27, 2020 call with the parties, Plaintiffs’ counsel stressed that this is an unreasonable
delay case and encouraged us to rule on the other issues before transferring, since transfer may require
additional briefing on the Rule 12(b)(6) motion and Plaintiffs’ motion for discovery and, as a result,
further delay resolution of Plaintiffs’ claims. While we understand Plaintiffs’ concerns, we find that the
interests of judicial economy and efficiency favor transferring the case in its entirety (particularly given
that Plaintiffs agree that the matter should be transferred to the District of Columbia, and the only
question is as to when).



                                                      9
        Case 2:20-cv-00210-KSM Document 23 Filed 08/06/20 Page 10 of 10




with the law, the Court finds this factor to be neutral because the APA claims at issue involve

federal—not state—law.

       Therefore, after careful consideration of all these factors, the Court concludes that

transfer to the District of Columbia is appropriate under Section 1404(a).

       Because we find that transfer is warranted, we decline to review Defendants’ other

arguments in their Motion as to the viability of Plaintiffs’ claims. See Cooper ex rel. estate of

Cooper v. Correct Care Sols., Civil Action No. 18-4358, 2019 WL 1227713, at *5 (E.D. Pa.

Mar. 15, 2019) (“We grant Defendants’ motion to transfer venue of this case. Accordingly, we

decline to evaluate the merits of the Correct Care Defendants’ motion to dismiss.”); Leonettl’s

Frozen Foods, Inc. v. Crew, Inc., 140 F. Supp. 3d 388, 392 (E.D. Pa. 2015) (“As we find transfer

to this matter of the Western District of Arkansas is warranted, we decline to review CREW’s

arguments under Rules 12(b)(2) and 12(b)(6).”). Sanders-Darigo v. CareersUSA, 847 F. Supp.

2d 778, 788 n.9 (E.D. Pa. 2012) (“CareersUSA has also filed a motion to dismiss for failure to

state a claim . . . Because I am transferring the case, I decline to decide the Rule 12(b)(6)

motion.”); Brown v. Maue, No. Civ. 1:CV-04-2647, 2005 WL 1420776, at *3 (M.D. Pa. 2005)

(“[T]he court will grant the Beard Defendants’ request to transfer venue to the Western District.

The court declines to rule on any other aspect of the Beard Defendants’ motion to dismiss.”).

       An appropriate order follows.




                                                 10
